Willie, Chief Justice.
The statement of facts was upon motion of appellees stricken from the transcript on a former day of this term. The two errors insisted upon in this court will therefore have to be considered without reference to the evidence before the court upon the trial of the cause. It is claimed that the special judge was disqualified to hear and determine the cause for the reason that he was attorney for one of the claims filed with the assignee of B. F. Brinck. This objection was saved by a bill of exceptions, which states that the objection was overruled by the court, but does not say whether it was overruled because the presiding judge was not attorney for the claim; or, because the fact that he was, would not disqualify him. If on the first ground, the judge was undoubtedly right in not sustaining the objection; we cannot presume that it was overruled upon the other ground. It is the duty of the party bringing before us a ruling of the court below for revision to furnish us with all facts necessary for us to understand and pass upon it; and, if the ruling can be sustained upon the record, we will not resort to presumptions of something that may have occurred, not shown by the transcript, in order to hold the ruling incorrect and reverse the cause. As to the other assignment, it is enough to say that without a statement of facts we cannot tell whether or not the execution claimed to have been irregularly admitted had any effect upon the decision of the cause. Other evidence establishing the same facts as those shown by the execution may have been before the court, or its admission may have been unimportant for other reasons. Hence, without passing upon the question of the right of the court to admit new evidence after the case has been concluded and argument waived, it is sufficient to say that unless that evidence could, under the state of facts before the *309court, have affected the cause one way or other, its admission could do no harm; and is not an error for which the judgment will be reversed. There is no error in the judgment, and it is affirmed.
[Opinion delivered October 28, 1884.]
Affirmed.